Appeal by the defendant from a judgment of the Supreme Court, Queens County (Bambrick, J.), rendered April 6, 1983, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
Despite the unavailability of the photograph of his lineup, we find, contrary to the defendant’s contention, that there is an adequate record upon which to review his challenge to the "fairness” of the lineup procedure. Based upon the testimony of the detective who arranged the lineup and the testimony of the complaining witness, we conclude, as did the hearing court, that the lineup was in no way suggestive. In any event, we agree with the hearing court that the record contains sufficient facts to establish that the complainant possessed an independent basis upon which to predicate an in-court identification of the defendant. (See, People v Hall, 81 AD2d 644.) Bracken, J. P., Eiber, Kooper and Harwood, JJ., concur.